DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species Salivirus as the IRES sequence and species T7 virus RNA polymerase promoter in the reply filed on 11-22-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 11-22-21 has been entered.  Claim 26 has been added.  Claims 1-26 are pending.
Since claims 11-12 do not read on elected species Salivirus as the IRES sequence, claims 11-12 will NOT be examined.
Claims 1-26 are pending.  Claims 1-10 and 13-26 and species Salivirus as the IRES sequence and species T7 virus RNA polymerase promoter are under consideration.

Drawings
The drawings were received on 8-17-21.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-22-21 and 7-13-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “3’ group I intron fragment” in line 5 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “3’ group I intron fragment”.  It is unclear what kind of intron fragment is considered “3’ group I intron fragment”.  It is unclear what would be the criteria of being a “3’ group I intron fragment”.  Claims 13-15 and 18-19 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “5’ group I intron fragment” in line 10 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “5’ group I intron fragment”.  It is unclear what kind of intron fragment is considered “5’ group I intron fragment”.  It is unclear what would be the criteria of being a “5’ group I intron fragment”.  Claims 13-15 and 18-19 depend from claim 1 but fail to clarify the indefiniteness.

The phrase “5’ group I intron fragment” in line 5 of claim 2 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “5’ group I intron fragment”.  It is unclear what kind of intron fragment is considered “5’ group I intron fragment”.  It is unclear what would be the criteria of being a “5’ group I intron fragment”.  Claims 3-10, 16-17 and 20-26 depend from claim 2 but fail to clarify the indefiniteness.
The phrase “wherein the IRES is selected from an IRES sequence of Taura syndrome virus…, an aptamer to eaF4G, Coxsakievirus B3 (CVB3) or Coxsakievirus A (CVB1/2)” in lines 1-20 of claim 10 is vague and renders the claim indefinite.  It is unclear whether the Coxsackievirus A (CVB1/2) is intended to be selected from or not.  It is unclear whether “Coxsakievirus B3 (CVB3) or Coxsakievirus A (CVB1/2)” is intended to be one option for selection or “Coxsakievirus B3 (CVB3)” alone or “Coxsakievirus A (CVB1/2)” alone is intended to be selected from.  Changing the phrase to “selected from the group consisting of … Coxsakievirus B3 (CVB3) and Coxsakievirus A (CVB1/2)” would be remedial. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13-22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivering a circular RNA to the cell in vitro, or detecting hEpo in serum after injection of hEpo circRNA or linear mRNA into visceral adipose, does not reasonably provide enablement for delivering a circular RNA to the cell in vivo via various administration routes so as to express a desired protein at various locations of a subject (in vivo).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 

Claims 1, 13-15 and 18-19 are directed to a method of expressing a chimeric antigen receptor (CAR) in a cell comprising delivering to the cell a circular RNA transcribed from a vector comprising a) a 5’ homology arm, b) a 3’ group I intron fragment, c) a 5’ spacer sequence, d) an IRES, e) a protein encoding region encoding a CAR, f) a 3’ spacer sequence, g) a 5’ group I intron fragment, and h) a 3’ homology arm, wherein said vector allows the production of a circular RNA that is translatable or biologically active inside eukaryotic cells.  Claim 13 specifies the vector further comprises an RNA polymerase promoter.  Claim 14 specifies the vector has a 3’ end and a 5’ end, and the RNA polymerase promoter is positioned at the 5’ end of the vector.  Claim 15 specifies the RNA polymerase promoter is a T7 virus RNA polymerase promoter (elected species).  Claims 18-19 specify at least one spacer comprises a poly A sequence and a poly A-C sequence, respectively.
Claims 2-10, 16-17, 20-22 and 24-26 are directed to a method of expressing a chimeric antigen receptor (CAR) in a cell comprising delivering to the cell a circular RNA, wherein said circular RNA comprises in the following order, a portion of a 3’ group I intron fragment, an IRES, a protein encoding region encoding a CAR, and a portion of a 5’ group I intron fragment.  Claim 3 specifies the cell is an immune cell.  Claim 4 specifies the cell is T cell, B cell, macrophage, or dendritic cell.  Claim 5 specifies the immune cell is present in a subject in need thereof.  Claim 6 specifies the circular RNA is transfected into the cell using lipofection or 

Nature of the invention: 
A method of expressing a chimeric antigen receptor (CAR) in a cell by delivering a circular RNA to the cell in vitro, or by delivering a circular RNA to the cell in vivo via various administration routes. 

The state of the prior art: 


The breadth of the claims: 
The claims encompass delivering a circular RNA to the cell in vitro and delivering a circular RNA to the cell in vivo via various administration routes so as to express a desired protein at various locations of a subject, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses modified and unmodified hEpo circRNA resulted in robust protein expression in 293 cells.  In mice, hEpo was detected in serum after injection of hEpo circRNA or linear mRNA into visceral adipose (e.g. [00225], p. 58).  In mice, LNP-RNA was locally injected into visceral adipose tissue and serum hEPo expression from circRNA was lower but comparable with that from 5moU-mRNA 6 hours after injection of LNP-RNAs into visceral adipose or intravenous delivery to liver ([00228], p. 59).
The specification fails to provide adequate guidance and evidence for how to deliver a circular RNA to the cell in vivo via various administration routes so as to express a desired 

The unpredictable nature of the art:
The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable at the time of the invention.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in 
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some 
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key nd paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important information is still lacking.  For instance, it is still unknown how endosomal phospholipids interact with nucleic acid nanoformulations… Additionally, clinically relevant mitosis-independent mechanisms of DNA translocation into the nuclei of cancer cells are unknown, ineffective, and not well-managed. (e.g. p. 11, right column, 4th paragraph).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare circular RNA encoding a chimeric antigen receptor (CAR), to administer the circular RNA to a subject via various administration routes, trial and error experimentation to determine how to transfect the cell in a subject with the circular RNA by using transfection or electroporation (claim 6), trial and error experimentation to determine expression of the desired protein in various tissues and cells of the subject, and trial and error experimentation to 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632